

117 HR 4348 IH: Tribal Family Fairness Act
U.S. House of Representatives
2021-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4348IN THE HOUSE OF REPRESENTATIVESJuly 2, 2021Ms. Bass (for herself, Mr. Bacon, and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo remove administrative barriers to participation of Indian tribes in Federal child welfare programs, and increase Federal funding for tribal child welfare programs, and for other purposes.1.Short titleThis Act may be cited as the Tribal Family Fairness Act.2.Additional resources and improvements for tribal child welfare programs(a)Minimum grant amountSection 433(a) of the Social Security Act (42 U.S.C. 629c(a)) is amended to read as follows:(a)Indian tribes or tribal consortia(1)Indian tribes(A)In generalFrom the amount reserved pursuant to section 436(b)(3) for any fiscal year, the Secretary shall allot to each Indian tribe with a plan approved under this subpart—(i)$10,000; plus(ii)an amount that bears the same ratio to the adjusted reserved amount as the number of children in the Indian tribe bears to the total number of children in all Indian tribes with State plans so approved, as determined by the Secretary on the basis of the most current and reliable information available to the Secretary.(B)Adjusted reserve amountIn subparagraph (A), the term adjusted reserved amount means, with respect to a fiscal year—(i)the amount reserved pursuant to section 436(b)(3) for the fiscal year; minus(ii)the product of—(I)$10,000; and(II)the number of Indian tribes to which an allotment is made under this subsection for the fiscal year.(2)Tribal consortiaIf a consortium of Indian tribes submits a plan approved under this subpart, the Secretary shall allot to the consortium an amount equal to the sum of the allotments determined for each Indian tribe that is part of the consortium..(b)Increase in the tribal set-Aside of mandatory funding To promote safe and stable families fundingSection 436(b)(3) of the Social Security Act (42 U.S.C. 629f(b)(3)) is amended by striking After applying paragraphs (4) and (5) (but before applying paragraphs (1) or (2)), the Secretary shall reserve 3 percent and inserting The Secretary shall reserve 4.5 percent.(c)Increase in mandatory fundingSection 436(a) of the Social Security Act (42 U.S.C. 629f(a)) is amended by striking $345,000,000 and inserting $356,000,000.(d)Increase in funds reserved for the court improvement programSection 436(b)(2) of the Social Security Act (42 U.S.C. 629f(b)(2)) is amended by striking $30,000,000 and inserting $34,000,000.(e)Authority To use funds To facilitate and support tribal customary adoptionsSection 432(b)(2) of the Social Security Act (42 U.S.C. 629b(b)(2)), as amended by subsection (a)(1) of this section, is amended by adding at the end the following:(B)Authority to use funds for tribal customary adoptionsAn Indian tribe or tribal consortium may use amounts provided under this part to facilitate and support tribal customary adoptions..(f)Streamlining of application and reporting requirements(1)Application requirementsSection 432(b)(2)(A) of the Social Security Act (42 U.S.C. 629b(b)(2)(A)) is amended—(A)by striking subsection (a)(4) of this section and inserting paragraphs (2), (4), and (5) of subsection (a); and(B)by adding at the end the following: The Secretary shall exempt a plan of an Indian tribe or tribal consortium from the requirements of paragraphs (2) and (5) of subsection (a) for a fiscal year if the total amount provided to the Indian tribe or tribal consortium under this subpart for the fiscal year is less than $50,000. If the Secretary exempts a plan of an Indian tribe or tribal consortium from a requirement of paragraph (2) or (5) of subsection (a), the Indian tribe or tribal consortium may provide the Secretary with the relevant information in a streamlined form..(2)Reporting requirementsSection 428 of the Social Security Act (42 U.S.C. 628) is amended by adding at the end the following:(d)Authority To streamline reporting requirementsThe Secretary shall, in consultation with the affected Indian tribes, modify any reporting requirement imposed by or under this part on an Indian tribe, tribal organization, or tribal consortium if the total of the amounts allotted to the Indian tribe, tribal organization, or tribal consortium under this part for the fiscal year is not more than $50,000, and in a manner that limits the administrative burden on any tribe to which less than $50,000 is allotted under this subpart for the fiscal year..(g)Use of in-Kind expenditures To meet tribal matching rate(1)Stephanie Tubbs Jones Child Welfare Services ProgramSection 428 of the Social Security Act (42 U.S.C. 628), as amended by subsection (f)(2) of this section, is amended by adding at the end the following:(e)Use of in-Kind expenditures To meet matching rateIn determining the amount expended by an Indian tribe for activities under this subpart, the Secretary may take into account in-kind expenditures of the Indian tribe..(2)Marylee Allen Promoting Safe and Stable Families ProgramSection 434 of the Social Security Act (42 U.S.C. 629d) is amended by adding at the end the following:(e)Use of in-kind expenditures to meet matching rateIn determining the amount expended by an Indian tribe for activities under this subpart, the Secretary may take into account in-kind expenditures of the Indian tribe..(h)Authority of Indian tribal organization To elect To substitute the Federal negotiated indirect cost rate for administrative costs cap(1)Stephanie Tubbs Jones Child Welfare Services ProgramSection 428 of the Social Security Act (42 U.S.C. 628), as amended by subsections (f)(2) and (g)(1) of this section, is amended by adding at the end the following:(f)Tribal authority To substitute the Federal negotiated indirect cost rate for administrative costs capFor purposes of sections 422(b)(14) and 424(e), an Indian tribal organization may elect to have the weighted average of the indirect cost rates in effect under part 225 of title 2, Code of Federal Regulations (OMB Circular A–87) with respect to the administrative costs of the Indian tribal organization apply in lieu of the percentage specified in each such section..(2)Marylee Allen Promoting Safe and Stable Families ProgramSection 434 of the Social Security Act (42 U.S.C. 629d), as amended by subsection (g)(2) of this section, is amended by adding at the end the following:(f)Tribal authority To substitute the Federal negotiated indirect cost rate for administrative costs capFor purposes of sections 432(a)(4) and 434(d), an Indian tribal organization may elect to have the weighted average of the indirect cost rates in effect under part 225 of title 2, Code of Federal Regulations (OMB Circular A–87) with respect to the administrative costs of the Indian tribal organization apply in lieu of the percentage specified in each such section..(i)Technical correctionSection 428(c) of the Social Security Act (42 U.S.C. 628(c)) is amended by striking 450b and inserting 5304.(j)Effective date(1)In generalThe amendments made by this section shall take effect on October 1, 2021, and shall apply to payments under part B of title IV of the Social Security Act for calendar quarters beginning on or after such date.(2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed under part B of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this section, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.